Per Curiam.
This is an appeal from a judgment for the plaintiff entered upon the verdict of a- jury.
The plaintiff is the administratrix of Eorest R. Baker. He, with others, was riding in his automobile along the highway and came into collision with a truck of the defendant. He was killed as a result of the collision.
It is argued that there was no-evidence of any negligence upon the part of the defendant which was the proximate cause of the accident, and heneé a verdict should have been directed. We think there is no merit in that contention.
Erom the testimony upon the part of the plaintiff by the three occupants of the automobile it wasi open to the jury to find that they were traveling at the rate of about fifteen miles an hour in the night-time, the night being clear overhead but foggy along the ground; that their proper automobile lights were lighted; that suddenly the defendant’s truck loomed up about fourteen feet away, in the centre of the highway, *124which was only about sixteen feet wide; and that the truck, which had considerable overhang, hit the plaintiff’s car on the left side, notwithstanding the fact that plaintiff’s car was well over to the right and proper side of the road, the right-hand wheels of the automobile running along the shoulder of the road. There was also testimony that the headlights of the truck were very dim, consisting of oil lights.
The alleged negligence, the proximate cause of fhe accident, and the alleged negligence of the plaintiff, were jury questions.
The judgment will be affirmed, with costs.